Dismissed and Memorandum Opinion filed July 5, 2007







Dismissed
and Memorandum Opinion filed July 5, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01123-CV
____________
 
RMN PARTNERS, INC., Appellant
 
V.
 
PATRICK J. RILEY, Appellee
 

 
On Appeal from the 127th District
Court
Harris County, Texas
Trial Court Cause No. 2006-67694
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 15, 2006.  On June 4, 2007, the
parties notified this court that they were in the process of finalizing an
agreement to settle the case.  Accordingly, we abated the appeal pending
completion of the settlement.  On June 19, 2007, appellant filed an unopposed
motion to dismiss the appeal because all issues have been resolved.  See
Tex. R. App. P. 42.1.  The motion
is granted.  We set aside our abatement order and reinstate the appeal.




The
appeal is ordered dismissed. 
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July 5,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.